Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund December 2009 Update January 20, 2010 Supplement dated January 20, 2010 to Prospectus dated March 25, 2009 Class December ROR YTD ROR Net Asset Value NetAsset Value per Unit A -3.6% -9.2% $73.2M $1,425.20 B -3.6% -9.9% $699.1M $1,224.35 Legacy 1 -3.2% -3.4% $4.7M $966.12 Legacy 2 -3.2% -3.6% $3.9M $964.54 GAM 1 -4.2% -4.3% $4.2M $956.82 GAM 2 -4.2% -4.6% $7.7M $953.60 GAM 3 -4.4% -6.0% $38.4M $939.64 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. Fund Announcements Grant Park will issue a Schedule K-1 (Form 1065) to all partners for the 2009 tax year. Your Schedule K-1 will be mailed in mid-February and will contain a reconciliation of your Grant Park capital account and a summary of your portion of Grant Park’s taxable items necessary to prepare your federal income tax return. On January 7, 2010, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated March 25, 2009. The prospectus supplement appends several sections of the prospectus and notified investors an additional commodity trading advisor has been added to the Fund. The new trading advisor,
